 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT i
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK |
ee x DOC#
DATE FILED: 2/11/20
UNITED STATES OF AMERICA
‘: 18-CR-527 (KMW)
STEVEN LESANE, OPINION AND ORDER
Defendant.
ee ne ene eee eee X

KIMBA M. WOOD, United States District Judge:

Pending before this Court is Defendant Steven Lesane’s motion to withdraw the guilty
plea he entered on September 16, 2019. For the reasons set forth below, his motion is denied.

BACKGROUND

On December 10, 2018, a Grand Jury returned a Superseding Indictment charging
Lesane with one count of conspiracy to commit sex trafficking under Title 18, United States
Code, Section 1594(c), and one count of sex trafficking under Title 18, United States Code,
Sections 1591(a), (b)(1), and 2. (ECF No. 38.) The charged conspiracy occurred between
January 2016 and June 2018. During that time, Lesane and four co-conspirators allegedly
recruited women and minor girls for prostitution. The substantive sex trafficking count charged
Lesane with trafficking an adult woman through force, threats of force, fraud, coercion, or a
combination of those means, from September 2010 to December 2011. Lesane was arrested on
December 13, 2018.

The Government continued to investigate Lesane and learned of four additional women

and girls whom Lesane had trafficked. (Gov Opp’n at 2-3, ECF No. 172.) In late August 2019,

 
the Government provided Lesane with a proffer of its expanded understanding of Lesane’s
conduct and informed Lesane that it intended to seek a superseding indictment. (Jd. at 3.)

On September 16, 2019, pursuant to a plea agreement, Lesane waived indictment and
pleaded guilty to a Superseding Information charging him with one count of sex trafficking two
minors from the summer of 2009 through 2012, in violation of Title 18, United States Code,
Sections 1591(a), (b)(2) and 2. (Def. Br. at 1-2, ECF No. 167; Superseding Information, ECF
No. 138.) At the plea hearing, Lesane engaged in a thorough colloquy and allocution.
Magistrate Judge Ona T. Wang determined that Lesane was fully competent to enter an informed
plea, that he understood the nature of the charges and the consequences of the plea, that the plea
was voluntary, and that a factual basis for the plea existed. (Plea Tr. 19:15-25.) This Court
accepted the plea on September 18, 2019. (ECF No. 141.)

By letter dated October 3, 2019, Lesane, through counsel, requested that the Court
appoint additional counsel under the Criminal Justice Act (CJA) to “review Mr. Lesane’s plea
and assist Mr. Lesane in evaluating any options he may have.” (ECF No. 145.) On October 15,
2019, the Court appointed Michael Gilbert for that purpose. The Court relieved Lesane’s
original counsel and set a briefing schedule for the present motion on November 20, 2019.

DISCUSSION

A criminal defendant has “no absolute right to withdraw his plea of guilty” before his
sentencing. United States v. Williams, 23 F.3d 629, 634 (2d Cir. 1994). A district court may
nonetheless grant such relief under Federal Rule of Criminal Procedure 11(d)(2)(B) if the
defendant puts forward a “fair and just reason.” Fed. R. Crim. P. 11(d)(2)(B); see United States
v. Reyes, 13 F.3d 638, 639 (2d Cir. 1994). To determine whether the defendant has shown a “fair

and just reason” for withdrawal, courts “consider[], inter alia, (1) whether the defendant has

2
asserted his legal innocence in the motion to withdraw the guilty plea; (2) the amount of time
that has elapsed between the plea and the motion . .. ; and (3) whether the government would be
prejudiced by a withdrawal of the plea.” United States v. Schmidt, 373 F.3d 100, 102-03 (2d Cir.
2004). A court may also look to whether the defendant has raised a “significant question” about
the voluntariness of the plea he seeks to withdraw. Jd. (quoting United States v. Torres, 129 F.3d
710, 715. (2d Cir. 1997)),

Whatever the alleged grounds for the motion to withdraw a guilty plea, “[t]he standard
for withdrawing a guilty plea is stringent because society has a strong interest in the finality of
guilty pleas, and allowing withdrawal of pleas not only undermines confidence in the integrity of
our judicial procedures, but also increases the volume of judicial work, and delays and impairs
the orderly administration of justice.” United States v. Rose, 891 F.3d 82, 85 (2d Cir. 2018)
(quoting Schmidt, 373 F.3d at 103). That “a defendant has a change of heart prompted by his
reevaluation of either the Government's case against him or the penalty that might be imposed is
not a sufficient reason to permit withdrawal of a plea.” United States v. Gonzalez, 970 F.2d
1095, 1100 (2d Cir. 1992).

Here, in addition to arguing that the timing and prejudice factors weigh in favor of
granting withdrawal, Lesane attacks the validity of the plea on three grounds. First, he argues
that the Superseding Information to which he pleaded guilty improperly charged him with the
broader version of Title 18, United States Code, Sections 1591 (b)(2) in place at the time of his
plea, rather than with the version in place at the time of the charged conduct. Second, he argues
that his plea was not supported by an adequate factual basis. And third, he argues that [x
GE impaired his judgment and reasoning during the plea hearing. Lesane does not assert

his legal innocence.

 
I. The Timing of Defendant’s Motion to Withdraw His Plea

Allowing a defendant to withdraw his guilty plea is more likely to serve the interests of
fairness and justice where the period between the time of the plea and the time of the motion to
withdraw it is short. See Schmidt, 373 F.3dat 102. A “‘swift change of heart’ may ‘indicate [a]
plea made in haste or confusion.’” United States v. Doe, 537 F.3d 204, 213 (2d Cir. 2008)
(quoting Gonzalez, 970 F.2d at 1100). | | -

The outer bounds of reasonable delay are not defined, Court have found that four
months, for example, is too long a period to support withdrawal See, €.g. : United States v.
Albarran, 943 F.3d 106, 123 (2d Cir. 2019); United States v. Fernandez, 734 F. Supp. 599, 603
(S.D.N.Y. 1990) (Walker, J.); United States y. Fantauzzi, 260 F. Supp. 2d 561, 565 (E.D.N.Y.
2003). A delay of one month, “while not short, is not excessively long.” United States v.
Hernandez, No. 99-cr-73, 2002 U.S. Dist. LEXIS 17611, at *12 (S.D.N.Y. Sep. 18, 2002)
(Schwartz, J.); see also, United States v. Peralta, No. 18-3290-cr, 2019 U.S. App. LEXIS 35596,
at *5-6 (2d Cir. Nov. 25, 2019)..

Although Lesane formally announced that he intended to withdraw his plea two months
after it was entered, he registered his discomfort with the plea much sooner. A little over two
weeks after he pleaded guilty, his counsel asked the Court to appoint new representation to assist
Lesane in “evaluating any options” available to him with respect to the plea. (ECF No. 145.) It
is this soon-arising interest in reevaluating the plea that bears on Lesane’s state of mind and the
fairness and justice of granting withdrawal. The two-month period between his plea and formal
notice that he would move to withdraw it—encompassing ordinary scheduling lags and time
spent by Lesane’s new counsel familiarizing himself with the matter—is a misleading measure

of his motives.

 
Overall, the timing of his motion weighs in favor, albeit weakly, of granting withdrawal.
Had Lesane explicitly argued that his plea was impulsive, this factor might be more relevant.
See Fernandez, 734 F. Supp. at 603. Regardless, it is insufficient on 1ts own to tilt the scales in
favor of granting withdrawal. See Peralta, U.S. App. LEXIS 355 96, at *6 (“Even when
defendants quickly request to withdraw their guilty pleas, we have found such requests
insufficient when the defendant has not otherwise demonstrated grounds to justify withdrawal.”).

IL. Prejudice to the Government Resulting from Withdrawal of the Plea

The Government contends that it would suffer substantial prejudice were the Court to
grant Lesane’s motion. “The Government is not required to show prejudice when opposing a
defendant’s motion to withdraw a guilty plea where the defendant has shown no sufficient
grounds for permitting withdrawal; however, the presence or absence of such prejudice may be
considered by the district court in exercising its discretion.” United States ¥, Rosen, 409 F.3d
535, 546 (2d Cir. 2005) (citing Gonzalez, 970 F.2d at 1100).

The Government states that it halted its ongoing investigation when Lesane pleaded
guilty. (Gov. Opp’n. at 11, ECF No. 172.) According to its submission, the Government
interviewed new potential witnesses as late as five days before the plea; immediately after the
plea, the law enforcement personnel involved in the investigation shifted their attention to other
matters. (/d.) If the Court were to permit Lesane to withdraw his plea, the Government explains,
it would resume the investigation, deploying duplicative and additional resources. (/d.)
Preparing for a trial would demand substantial effort and require those witnesses harmed by
Lesane’s conduct to revisit traumatic experiences. Prejudice to the Government weighs in favor

of denying Lesane’s motion to withdraw his plea.
Wl. The Validity of the Plea
A. The Statutory Language in the Superseding Information

Federal Rule of Criminal Procedure 7(c) requires that an Indictment or Information
contain “a plain, concise, and definite written statement of the essential facts constituting the
offense charged.” Fed. R. Crim. P. 7(c). A charging instrument is sufficient if it “first, contains
the elements of the offense charged and fairly informs a defendant of the charge against which he
must defend, and second, enables him to plead an acquittal or conviction in bar of future
prosecutions.” Hamling v. United States, 418 US. 87, 117 (1974).

The Superseding Information here bore a slight irregularity. Congress amended Title 18,
United States Code, Section 1591(b)(2) in 2015, The conduct charged in the Superseding
Information occurred from 2009 through 2012, predating the 2015 amendments. Thus, the
Superseding Information should have tracked the statute’s pre-2015 language. See United States
v, Smith, 354 F.3d 171, 173 (2d Cir. 2003) (“[I]t is the law at the time of the offense... that
governs.”). Instead, it tracked Title 18, United States Code, Section 1591(b)(2)’s current, post-
2015 language. |

But for present purposes, the differences are immaterial. Both the pre-2015 and post-
2015 versions of Section 1591(b)(2) criminalize “recruit[ing]},” “entic[ing],” “harbor[ing],”
“transport{ing],” “provid{ing],” or “obtainfing]” a minor to engage in a commercial sex act. The
post-2015 version includes additional means of promoting sex trafficking not included in pre-
2015 version—namely “advertiz[ing],” “patroniz[ing],” and “solicit[ing|” minors. The
Superseding Information alleged that Lesane used all these methods to traffic minors—those
enumerated in the pre-2015 version and those added in the post-2015 version. In effect, the

Information’s “error” was containing superfluous allegations.

6
At the plea hearing, Lesane allocuted to “provid[ing]” two minors for commercial sex
acts. That language (“provid[ing]”) appears in both versions of the statute. If the offense
charged in the Superseding Information or described during the plea allocution could be illegal
under only the post-2015 version of the statute, Lesane might have a persuasive argument that |
his plea lacked a factual basis or that he suffered prejudice of some other variety. But the
Government is correct—and Lesane does not directly dispute—that his charged and admitted
conduct violated both the pre-2015 and post-2015 versions of Section 15 91(b)(2).

It bears noting that Lesane does not allege that the language of the Superseding
Information misled him or failed to put him on notice of the charges against him, such that his
decision to plead guilty and forego trial was made without adequate knowledge or intelligence.
Nor does he argue that his plea was unknowing or involuntary as a result of his former counsel’s
ineffective assistance in relation to the Superseding Indictment.

B. The Factual Basis for the Plea

Lesane next contends that his plea lacked an adequate factual basis for the “interstate
commerce” element of Section 1591. In sex trafficking cases, the Government must prove that
the defendant’s activity had a de minimis effect on interstate commerce in order to meet its
burden with respect to that element. United States v. Rivera, No, 09-cr-619, 2012 U.S. Dist.
LEXIS 85090, at *48-49 (E.D.N.Y. June 19, 2012) (Feuerstein, J.). A court may rely on any
facts on the record to satisfy itself that there exists a factual basis for a plea, including facts
drawn from the defendant’s admissions and the plea agreement. See United States v. Graziano,
306 E. App'x 693, 694-95 (2d Cir. 2009); United States v. Adams, 448 F.3d 492, 499 (2d Cir.

2006).
Here, Lesane admitted to “provid[ing] for commercial sex acts two individuals who had
not yet attained the age of 18 and caus[ing] them to engage in at least one commercial sex act in
the Bronx, New York.” (Plea Tr. 16:13-19.) He also admitted that he “received at least part of
the money” those individuals earned. (Jd.) In the plea agreement, he stipulated that a two-point
Guidelines enhancement applied because “the offense involved the use of a computer or an
interactive computer service to persuade, induce, entice, coerce, or facilitate the travel of Victim-
2 to engage in prohibited sexual conduct.” (Plea Agreement at 3.) These facts establish the de

minimus interstate commerce nexus necessary to support Lesane’s plea.
C. Impairment Due to a J During the Plea Hearing

Lastly, Lesane states that iia “sev or<y

impact[ed] him.” (Def. Br. at 12.) He implies, but does not expressly state, that fF
GB vendered his plea involuntary. The record belies this claim.

“There is a ‘strong presumption of accuracy’ accorded a defendant’s statements during a
plea allocution.” Acevedo v. United States, No. 10-cv-5544, 2012 USS. Dist. LEXIS 123993, at
#11 (S.D.N.Y. Aug. 30, 2012) (Stein, J.) (quoting United States v. Juncal, 245 F.3d 166, 171 (2d
Cir. 2001)). Given that presumption, “a district court does not, absent a substantial reason to find
otherwise, abuse its discretion in discrediting later self-serving and contradictory
testimony.” Juncal, 245 F.3d at 171. Generally, to raise a serious question about a plea’s
voluntariness, the defendant must put forward more than “bald statements that simply contradict
what he said at his plea allocution.” Torres, 129 F.3d at 715.

Lesane has not done so. At the time of the plea, he Po
Unbeknownst to him then, PE Ding the plea hearing, he assured Judge Wang

that PE 220 no impact on his “ability to see, hear, think, reason, understand, or make
8
decisions or judgments[.]” (Plea Tr. 6:5-7.) He acknowledged that he was able to understand
everything that was said to him; that he felt well; that he had seen, understood, and discussed
with his attorney the Superseding Information; that he was satisfied with his attorney’s
representation; that he had a full opportunity to discuss the case and the consequences of
pleading guilty with his attorney; and that he was ready to plead guilty. (Plea Tr. 6:18-7:19.)
Only “later,” according to his motion, did he realize that ee 2 impaired his
reasoning and judgment. Absent an affidavit or other supporting evidence, the Court finds no
reason to credit this late-breaking revelation over his sworn assertions during the plea
proceedings. Lesane has not raised doubts about the voluntariness of his plea sufficient to
warrant withdrawal.
CONCLUSION

For the foregoing reasons, the Defendant’s motion to withdraw his ‘guilty plea is
DENIED.

SO ORDERED.
Dated: New York, New York . .

February({{ , 2020 [hee Me VV. cord

KIMBA M. WOOD
United States District Judge
